907 F.2d 1141Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Roger ZACZEK, Petitioner.
No. 90-8019.
United States Court of Appeals, Fourth Circuit.
Submitted June 4, 1990.Decided June 18, 1990.

On Petition for Writ of Mandamus.
Roger Zaczek, petitioner pro se.
PETITION DENIED.
Before ERVIN, Chief Judge, and CHAPMAN and WILKINS, Circuit Judges.
PER CURIAM:


1
Roger Zaczek, a Virginia prisoner, brought this petition for writ of mandamus alleging that the district court unduly delayed acting on his petition for habeas relief brought pursuant to 28 U.S.C. Sec. 2254.  The habeas petition was filed in June 1989 and the respondent moved to dismiss the action in March 1990.  Zaczek filed a motion in opposition to the motion to dismiss in March 1990.  Because significant pleadings requiring the district court's careful consideration have been filed in the last six months, we hold that there has been no undue delay in the district court's proceedings.  Therefore, we deny the petition for writ of mandamus.


2
Zaczek also moved for an order directing the district court to recuse itself.  The basis for the motion was Zaczek's allegation that the district court's delay was a sign of bad faith, or an attempt to deprive Zaczek of his due process rights.  Because we hold that the delay in this case was not undue, we also find that the delay does not serve as a basis for an order directing the district court to recuse itself.  Therefore, we deny the motion for an order directing recusal.  We grant leave to proceed in forma pauperis, and we dispense with oral argument because the facts and legal contentions are adequately presented in the material before the Court and argument would not significantly aid in the decisional process.


3
PETITION DENIED.